DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US20050120040A1).
Regarding claim 1, Williams discloses a computer-implemented method, comprising (para [0062] shows a network download regulation method and system that directs clients wishing to download content to regulate themselves in a manner that controls load on the servers): 
receiving, from each of a number of servers, availability information for the respective server (para [0007] shows server hardware failures can all lead to problems providing the software to requesting clients; para [0040] shows the spikes in network activity are more severe when an operational failure that reduces capacity occurs); 
determining, based on the received availability information, an availability pattern for each of the number of servers (para [0004] shows new software update tends to cause huge spikes in network activity overwhelming the data center's capacity, e.g. a number of servers are not available; para [0053] shows empirical measurements found that there is an initial surge of download activity that will last for one to three days); 
receiving, from a mobile device, application data comprising an indication of a number of software applications installed upon the mobile device (para [0036] shows one or more update servers scan the client computer 208 to see whether any new software updates are needed); 
identifying one or more access events for the mobile device based upon the number of software applications (para [0036] shows the client program 210 automatically requests the update or updates); 

generating, based on availability patterns for each of the set of the number of servers, an access schedule for the mobile device (para [0050] shows one or more client requests to obtain new download regulation files; para [0012-0013] shows a download regulation file contains a downloading window time); and 
providing the access schedule to the mobile device (para [0047] shows the client computer downloads a copy of the current download regulation file.)

Regarding claim 2, Williams as applied to claim 1 discloses the availability information comprises at least a latency or response time ([Abstract] shows the time window specifies how long clients need to wait before restarting the regulated download process; para [0057] shows if a delay window time is thirty minutes, then the client could randomly wait for thirty minutes plus or minus a random time amount.)

Regarding claim 3, Williams as applied to claim 1 discloses the availability pattern comprises an indication of a degree of availability for a server at particular dates and/or times (para [0012] shows the download regulation file contains parameters in the form of a download acceptance percentage and a download time value. If the acceptance percentage is seventy percent, then only (approximately) seventy percent of the clients will decide to download, such as by having each client generate a random number between zero and one and downloading only if the random number is below 0.7; para [0053] shows by varying the parameters in the download regulation file, the initial spike of downloads can be spread over a longer time (e.g., four days.))

Regarding claim 4, Williams as applied to claim 1 discloses the access event comprises a download of an update available for a software application of the number of software applications (para [0028] shows a number of application programs 135; para [0036] shows new software updates are available.)

Regarding claim 5, Williams as applied to claim 1 discloses the access schedule for the mobile device is also generated based on other access schedules generated for additional mobile devices (para [0012] shows the download regulation file contains a download acceptance percentage. The download acceptance percentage is a probability-related value that instructs each client as to whether that client should start a download. If the acceptance percentage is seventy percent, then only (approximately) seventy percent of the clients will decide to download, such as by having each client generate a random number between zero and one and downloading only if the random number is below 0.7. Clients that generated random numbers or the like that do not meet the value corresponding to the acceptance percentage back off and retry later; para [0058] shows giving clients that wait the equivalent of higher priority on their second and subsequent tries .)

Regarding claim 6, Williams as applied to claim 1 discloses the mobile device is caused to execute the one or more access events in accordance with the access schedule (para [0012] shows the download regulation file contains a download acceptance percentage. The download acceptance percentage is a probability-related value that instructs each client as to whether that client should start a download. If the acceptance percentage is seventy percent, then only (approximately) seventy percent of the clients will decide to download, such as by having each client generate a random number between zero and one and downloading only if the random number is below 0.7. Clients that generated random numbers or the like that do not meet the value corresponding to the acceptance percentage back off and retry later.)

Regarding claim 7, Williams as applied to claim 1 discloses the one or more access events for the mobile device are identified based upon software updates becoming available for at least a portion of the number of software applications (para [0036] shows new software updates are available.)

Regarding claim 8, claim 8 is directed to a computing device. Claim 8 requires limitations that are similar to those recited in the method claim 1 to carry out the method steps.  And since the reference of 
Furthermore, Williams discloses one or more processors; and memory in which are stored computer-executable instructions that, if executed by the one or more processors, cause the one or more processors to perform operations (para [0023-0024]).

Regarding claim 9, Williams as applied to claim 8 discloses the access schedule comprises a number of time windows, each time window associated with an access event of the one or more access events (para [0045] shows the download time represents a time window in which the client can continue to download, or for clients that are not downloading, that is, those that have backed off, the download time represents a wait time before retrying.)

Regarding claim 10, Williams as applied to claim 9 discloses a length of a time window of the number of time windows is determined based at least in part on a size of data associated with the access event of the one or more access events (para [0012-0013] shows a download regulation file contains a downloading window time; para [0039] shows the information in the download regulation files is based on the size of the update.)

Regarding claim 11, Williams as applied to claim 9 discloses the number of time windows of the access schedule do not overlap (para [0045] shows download for up to fifteen minutes or wait for one hour.)

Regarding claim 12, Williams as applied to claim 8 discloses the number of time windows of the access schedule are ordered according to an order in which the respective access events should be executed (para [0045] shows download for up to fifteen minutes or wait for one hour.)

Regarding claim 13, Williams as applied to claim 8 discloses the number of time windows of the access schedule are ordered based on a priority associated with the respective access events (para 

Regarding claim 14, Williams discloses a mobile device, comprising ([Abstract] shows client devices request (e.g., automatically) to download content; para [0024] shows handheld or laptop devices, tablet devices): 
one or more processors; a user interface; and memory in which are stored computer-executable instructions that, if executed by the one or more processors, cause the one or more processors to perform operations comprising (para [0030]): 
providing, to a server, application data comprising an indication of a number of software applications installed upon the mobile device (para [0036] shows one or more update servers scan the client computer 208 to see whether any new software updates are needed); 
receiving, from the server, an access schedule for the mobile device, the access schedule comprising an indication of one or more access events and time windows corresponding to the one or more access events (para [0050] shows one or more client requests to obtain new download regulation files; para [0012-0013] shows a download regulation file contains a downloading window time); and 
executing each of the one or more access events in the access schedule at a corresponding time window (para [0009] shows the clients can regulate themselves with respect to downloading content from the network.)

Regarding claim 15, Williams as applied to claim 14 discloses the one or more access events comprises downloading of software updates associated with the number of software applications (para [0036] shows one or more update servers scan the client computer 208 to see whether any new software updates are needed.)

Regarding claim 16, Williams as applied to claim 14 discloses the access schedule includes multiple time windows associated with a single access event (para [0013] shows if a system that is 

Regarding claim 17, Williams as applied to claim 16 discloses executing each of the access events in the access schedule at the corresponding time comprises initiating execution of an access event of the one or more access events at a first occurring time window within the access schedule (para [0049] shows the user begins downloading for the time window specified in the download regulation file.)

Regarding claim 18, Williams as applied to claim 17 discloses the further cause the one or more processors to, upon determining that the execution of the access event of the one or more access events is a failure, initiating execution of the access event at a next occurring time window within the access schedule (para [0013] shows if a system that is downloading cannot finish downloading the content within the time window, then that system will re-read the download regulation file, and make a new decision as to whether to resume downloading or wait; para [0015] shows transient errors during downloading can cause the client system to automatically wait for some predetermined amount of time before retry.)

Regarding claim 19, Williams as applied to claim 14 discloses the one or more access events of the access schedule are executed in an order based on a priority associated with each of the one or more access events (para [0058] shows giving clients that wait the equivalent of higher priority on their second and subsequent tries.)

Regarding claim 20, Williams as applied to claim 15 discloses the access event is not initiated upon determining that a length of time associated with the access event would cause the access event to complete after the end of the respective time window (para [0039] shows the information in the download regulation files is generally based on network statistics and the size of the update; para [0010] shows clients may be directed to delay a download that is about to start for a period of time.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442